Case 9:21-cv-80957-AMC Document 1 Entered on FLSD Docket 05/28/2021 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

 DRAGAN NOVAKOV,                                               CASE NO.: 21-cv-80957

         Plaintiff,
 v.

 BOCA TRATTORIA, INC.,

       Defendant.
 ________________________________________________/

         COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

         Plaintiff, Dragan Novakov (the “Plaintiff”), by and through counsel, sues Defendant,

 Boca Trattoria, Inc. (the “Defendant”), and states:

         1.      This is an action for violations of the Fair Labor Standards Act (the “FLSA”), 29

 U.S.C. §§ 201, et seq..

                                   JURISDICTION AND VENUE

         2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because the action arises

 under federal law, namely, the FLSA.

         3.      This Court has supplemental jurisdiction over the Plaintiff’s State law claims

 pursuant to 28 U.S.C. § 1367.

         4.      Venue is proper pursuant to 28 U.S.C. § 1391 because the conduct giving rise to

 the Plaintiff’s claims occurred within this District.

                                               PARTIES

         5.      The Plaintiff is a citizen of the State of Florida and a resident of Broward County.

         6.      The Defendant is a Florida corporation doing business in Palm Beach County,

 Florida.
Case 9:21-cv-80957-AMC Document 1 Entered on FLSD Docket 05/28/2021 Page 2 of 4



                  APPLICABILITY OF THE FAIR LABOR STANDARDS ACT

        7.      At all times material hereto, the Plaintiff was employed by the Defendant within

 the meaning of the FLSA.

        8.      In performing his duties for the Defendant, the Plaintiff was engaged in

 commerce within the meaning of the FLSA.

        9.      In performing his duties for the Defendant, the Plaintiff used goods and products

 that had been moved or produced in interstate commerce.

        10.     At all times material hereto, the Defendant has used goods and products that

 have been moved or produced in interstate commerce.

        11.     At all times material hereto, the Defendant has been an enterprise engaged in

 commerce within the meaning of the FLSA.

                                   FACTUAL ALLEGATIONS

        12.     The Plaintiff was employed by the Defendant from approximately May 2018 to

 December 2019 (the “Covered Period”).

        13.     Throughout the Covered Period, the Plaintiff worked in the kitchen of the

 Defendant’s Boca Raton restaurant.

        14.     Throughout the Covered Period, the Plaintiff was a full-time employee of the

 Defendant.

        15.     Throughout the Covered Period, the Defendant paid the Plaintiff an hourly rate,

 of $20.00.

        16.     Throughout the Covered Period, the Plaintiff was required to work in excess of

 forty (40) hours a week.

        17.     Throughout the Covered Period, the Plaintiff worked approximately 2,066 hours

 of overtime.




                                                2
Case 9:21-cv-80957-AMC Document 1 Entered on FLSD Docket 05/28/2021 Page 3 of 4



        18.    The Defendant knew or should have known that employees, like the Plaintiff,

 routinely were required to work overtime in order to accomplish their assigned tasks.

        19.    The Plaintiff was not compensated at the required rate of time and a half ($30.00)

 for every hour of overtime that he worked.

        20.    The Plaintiff is owed approximately $20,660.00, not including liquated damages.

     COUNT I – VIOLATIONS OF THE FAIR LABOR STANDARD ACT (29 U.S.C. § 207)

        21.    The Plaintiff realleges and incorporates by reference paragraphs 1 to 20.

        22.    Under the FLSA, the Plaintiff was entitled to pay for every hour he worked for

 the Defendant and for overtime premium compensation of one and one-half times his regular

 rate of pay, for the hours he worked beyond forty (40) per week for the Defendant.

        23.    By the above course of conduct, the Defendant violated the FLSA.

        24.    Upon information and belief, the Defendant’s practice of not compensating the

 Plaintiff overtime was not approved in writing by the United States Department of Labor.

        25.    Upon information and belief, the Defendant’s practice of not compensating the

 Plaintiff for overtime was not based on the Defendant’s review of any policy or publication of

 the United States Department of Labor.

        26.    Upon information and belief, the Defendant’s practice of not compensating the

 Plaintiff for overtime was not based upon any advice of counsel received by the Defendant.

        27.    Upon information and belief, the Defendant’s practice of not compensating the

 Plaintiff for overtime was not based upon any investigation by the Defendant of whether the

 Plaintiff actually exceeded forty (40) hours during any pay period.

        28.    Consequently, the Defendant has violated the FLSA willfully.

        29.    Due to the Defendant’s FLSA violations, the Plaintiff is entitled to recover from

 the Defendant his unpaid overtime compensation, liquidated damages, reasonable attorney’s




                                                 3
Case 9:21-cv-80957-AMC Document 1 Entered on FLSD Docket 05/28/2021 Page 4 of 4



 fees, and the costs of this action.

           WHEREFORE, the Plaintiff respectfully requests that the Court enter judgment in his

 favor against the Defendant as follows:

                  (a)     awarding damages in the amount of his unpaid overtime compensation

 pursuant to 29 U.S.C. § 216(b);

                  (b)     awarding additional liquidated damages equal to the amount of his

 unpaid overtime compensation pursuant to 29 U.S.C. § 216(b);

                  (c)     awarding reasonable attorney’s fees and costs pursuant to 29 U.S.C. §

 216(b);

                  (d)     awarding fees and costs incurred in this action; and

                  (e)     granting any other legal or equitable relief the Court deems just and

 proper.

                                       DEMAND FOR JURY TRIAL

           The Plaintiff demands a trial by jury pursuant to Fed. R. Civ. P. 38.

 DATED May 28, 2021.

                                         Respectfully Submitted By:

                                         Gulisano Law, PLLC
                                         5645 Coral Ridge Drive, Suite 207
                                         Coral Springs, FL 33076
                                         954-947-3972 – office
                                         954-947-3910 – fax
                                         michael@gulisanolaw.com – email

                                         s/ Michael Gulisano
                                         Michael Gulisano, Esquire
                                         Florida Bar No.: 87573




                                                    4
